DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-13, and 16 have been amended.
Claims 17 has been cancelled.
Claims 1-16 and 18-20 have been examined.
The specification and claim objections in the previous Office Action have been addressed and are withdrawn.
The double patenting rejections in the previous Office Action have been addressed but are maintained, as discussed below.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,896,042 in view of US Publication No. 2016/0098200 by Guz et al. (as cited by Applicant and hereinafter referred to as “Guz”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent includes most of the features of claim 1 of the instant application, with those features not included being taught by Guz. Specifically, claim 1 of the reference patent does not disclose “wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width.” However, in the same field of endeavor (e.g., vector operations) Guz discloses determining a vector width for each iteration and performing a corresponding number of comparisons. See, e.g., ¶¶ [0027] and [0054]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the reference patent to include Guz’s determination of vector width in order to support vectors of different size, which improves flexibility and utility.

17/151,786
US Patent No. 10,896,042 (US Application No. 16/207,786)
Claim 1: A method, comprising: 
determining, using sensing circuitry, a vector population count of a number of elements of a vector stored in a memory array by:
performing a number of comparison iterations, wherein performing the number of comparison iterations comprises:
determining a reduction vector for each of the number of comparison iterations, wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width; and
determining a pattern mask for each of the number of comparison iterations.

Claim 1: A method, comprising: 
determining, using sensing circuitry, a vector population count of a number of fixed length elements of a vector stored in a memory array by: 
creating an elemental mask that indicates a most significant bit of each of the number of fixed length elements; 
determining a number of comparison iterations to perform for determining the vector population count based on a log2 of a number of bits in the number of fixed length elements and 
performing the determined number of comparison iterations, wherein the number of comparison iterations include determining a reduction vector for each of the number of comparison iterations, determining a first portion of a pattern mask based on shifting a result of an AND operation and a second portion of the pattern mask based on an inverse of the reduction vector for each of the number of comparison iterations, and performing a half add operation on the first portion of the pattern mask and the second portion of the pattern mask.


Dependent claims 2-16 and 18-20 are rejected based on their dependency on rejected claims and/or because the dependent claims also contain similar features to those of the reference application. Tables comparing these claims to the corresponding claims of the reference are omitted in the interest of brevity.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claim 22 of U.S. Patent No. 10,146,537 in view of Guz. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent includes most of the features of claim 1 of the instant application, with those features not included being taught by Guz. Specifically, claim 1 of the reference patent does not disclose “wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width.” However, in the same field of endeavor (e.g., vector operations) Guz discloses determining a vector width for each iteration and performing a corresponding number of comparisons. See, e.g., ¶¶ [0027] and [0054]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the reference patent to include Guz’s determination of vector width in order to support vectors of different size, which improves flexibility and utility.

17/151,039
US Patent No. 10,146,537 (US Application No. 15/065,483)
Claim 1: A method, comprising: 
determining, using sensing circuitry, a vector population of a number of elements of a vector stored in a memory array by:
performing a number of comparison iterations, wherein performing the number of comparison iterations comprises:
determining a reduction vector for each of the number of comparison iterations, wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width; and
determining a pattern mask for each of the number of comparison iterations.

Claim 22: A method, comprising: 
determining, using sensing circuitry, a vector population of a number of elements of a vector stored in a memory array by:
determining a number of elements that represent a most significant bit of each of the number of elements; 
determining an elemental mask for the vector, wherein the elemental mask represents a most significant bit of each of the number of elements;
performing a number of comparison iterations, wherein performing the number of comparison iterations comprises:
determining a reduction vector for each of the number of comparison iterations by performing a first loop in which a shifted elemental mask is formed by shifting bits of the elemental mask to the right by one bit and an OR operation is performed with the shifted elemental mask and the elemental mask; and 
determining a pattern mask for each of the number of comparison iterations.


Dependent claims 2-16 and 18-20 are rejected based on their dependency on rejected claims and/or because the dependent claims also contain similar features to those of the reference application. Tables comparing these claims to the corresponding claims of the reference are omitted in the interest of brevity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0098200 by Guz et al. (as cited by Applicant and hereinafter referred to as “Guz”).
Regarding claim 1, Guz discloses:
a method, comprising: determining, using sensing circuitry, a vector population of a number of elements of a vector stored in a memory array by: (Guz discloses, at ¶ [0027], an in-memory popcount of vectors using, as disclosed at ¶ [0063], sense amps (circuitry).);
performing a number of comparison iterations, wherein performing the number of comparison iterations comprises: (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing.);
determining a reduction vector for each of the number of comparison iterations, wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width (Guz discloses, at ¶ [0027], bit counting using a reduction tree, which involves determining reduction vectors for each of a plurality of iterations, and that the vector sizes are different, which discloses determining the sizes. Guz also discloses, at ¶ [0054], determining a size for each iteration, e.g., 16 bytes, and performing a corresponding number of comparisons.); and 
determining a pattern mask for each of the number of comparison iterations (Guz discloses, at Fig. 5, a pattern mask for each iteration, i.e., 0x55 for the first, 0x33 for the second and 0xFF (implicitly) for the third.).

Regarding claim 2, Guz, as modified discloses the elements of claim 1, as discussed above. Guz also discloses:
determining a quantity of comparison iterations to perform by calculating log2 of a number of bits in each of the number of elements (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing based on, as disclosed at ¶ [0026], log2 of a number of bits in the number of fixed length elements. As shown in Fig. 5, counting the number of bits that are set in an 8 bit element requires three iterations, which is log2 of 8.).

Regarding claim 4, Guz, as modified discloses the elements of claim 1, as discussed above. Guz also discloses:
wherein performing the number of comparison iterations includes comparing 2" bits during each respective comparison iteration (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing each bit of bit vectors, which include 2" bits, e.g., 8 bits, which is 23 bits.).

Regarding claim 7, Guz discloses:
an apparatus comprising: a group of memory cells coupled to a first access line of a memory array and configured to store a number of elements; and a controller configured to: (Guz discloses, at ¶ [0027], an in-memory popcount of vectors and a controller. This discloses memory cells coupled to a first access line.);
perform a number of comparison iterations, wherein each of the number of comparison iterations includes determining a reduction vector for each of the number of comparison iterations, wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width, and determining a pattern mask for each of the number of comparison iterations (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing. Guz also discloses, at ¶ [0027], bit counting using a reduction tree, which involves determining reduction vectors for each of a plurality of iterations, and that the vector sizes are different, which discloses determining the sizes. Guz also discloses, at ¶ [0054], determining a size for each iteration, e.g., 16 bytes, and performing a corresponding number of comparisons. Guz also discloses, at Fig. 5, a pattern mask for each iteration, i.e., 0x55 for the first, 0x33 for the second and 0xFF (implicitly) for the third.); and 
output a vector population count that indicates how many bits of each of the number of elements have a particular data value in response to performing the number of comparison iterations (Guz discloses, at ¶ [0027], an in-memory popcount of vectors, which discloses outputting a vector population count, as claimed.).

Regarding claim 8, Guz, as modified discloses the elements of claim 7, as discussed above. Guz also discloses:
wherein the controller is configured to determine the number of comparison iterations to perform by calculating log2 of a number of bits in the number of elements (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing based on, as disclosed at ¶ [0026], log2 of a number of bits in the number of fixed length elements. As shown in Fig. 5, counting the number of bits that are set in an 8 bit element requires three iterations, which is log2 of 8.).

Regarding claim 9, Guz, as modified discloses the elements of claim 7, as discussed above. Guz also discloses:
wherein the controller is configured to calculate an output for each of the number of comparison iterations that is used by a subsequent comparison iteration to determine the vector population count (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing where each iteration utilizes the result of the previous iteration.).

Regarding claim 10, Guz, as modified discloses the elements of claim 7, as discussed above. Guz also discloses:
wherein the controller is configured to perform at least one of an AND operation, an OR operation, and a SHIFT operation using sensing circuitry to determine the vector population count (Guz discloses, at ¶ [0051], bit counting involves a number of logical operations, such as AND and shift.).

Regarding claim 11, Guz discloses:
an apparatus, comprising: a group of memory cells coupled to a first access line of a memory array and configured to store a vector comprising a number of elements; and a controller configured to: (Guz discloses, at ¶ [0027], an in-memory popcount of vectors and a controller. This discloses memory cells coupled to a first access line.) 
perform at least one of an AND operation, an OR operation, and a SHIFT operation using sensing circuitry to determine a vector population count of the number of elements by determining a reduction vector for each of a number of comparison iterations, wherein determining the reduction vector includes determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width. (Guz discloses, at ¶ [0051], bit counting involves a number of logical operations, such as AND and shift. Guz also discloses, at ¶ [0063], using sense amps (circuitry). Guz also discloses, at ¶ [0027], bit counting using a reduction tree, which involves determining reduction vectors for each of a plurality of iterations, and that the vector sizes are different, which discloses determining the sizes. Guz also discloses, at ¶ [0054], determining a size for each iteration, e.g., 16 bytes, and performing a corresponding number of comparisons.).

Regarding claim 12, Guz, as modified discloses the elements of claim 11, as discussed above. Guz also discloses:
wherein the sensing circuitry comprises a sense amplifier and a compute component (Guz discloses, at ¶ [0063], sensing circuitry comprising sense amps and computing logic.).

Regarding claim 13, Guz, as modified discloses the elements of claim 12, as discussed above. Guz also discloses:
wherein the sense amplifier comprises a primary latch and the compute component comprises a secondary latch (Guz discloses, at ¶ [0065], the sense amps include buffering capabilities, which discloses a primary latch, and the computing blocks receiving input and transferring output, which discloses circuitry to store, i.e., a secondary latch.).

Regarding claim 16, Guz, as modified discloses the elements of claim 11, as discussed above. Guz also discloses:
wherein the sensing circuitry is configured to determine a number of comparison iterations to perform by calculating log2 of a number of bits in the number of elements (Guz discloses, at ¶ [0051] and Fig. 5, iteratively comparing based on, as disclosed at ¶ [0026], log2 of a number of bits in the number of fixed length elements. As shown in Fig. 5, counting the number of bits that are set in an 8 bit element requires three iterations, which is log2 of 8.).

Regarding claim 18, Guz, as modified discloses the elements of claim 16, as discussed above. Guz also discloses:
wherein the sensing circuitry is configured to determine a pattern mask for each of the number of comparison iterations (Guz discloses, at Fig. 5, a pattern mask for each iteration, i.e., 0x55 for the first, 0x33 for the second and 0xFF (implicitly) for the third.).

Regarding claim 19, Guz, as modified discloses the elements of claim 18, as discussed above. Guz also discloses:
wherein each of the pattern masks include a first portion of the pattern mask and a second portion of the pattern mask (Guz discloses, at Fig. 5, a pattern mask for each iteration. It is inherent that each of the pattern masks includes a first portion and second portion.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guz in view of US Publication No.2014/0281371 by Thantry et al. (as cited by Applicant and hereinafter referred to as “Thantry”). 
Regarding claim 3, Guz, as modified discloses the elements of claim 1, as discussed above. Guz does not explicitly disclose determining an elemental mask for the vector, wherein the elemental mask represents a most significant bit of each of the number of elements.
However, in the same field of endeavor (e.g., bit comparison) Thantry discloses:
determining an elemental mask for the vector, wherein the elemental mask represents a most significant bit of each of the number of elements (Thantry discloses, at ¶ [0061], an MSB mask that has only the MSB set in each lane.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guz’s mechanism for counting bits to include Thantry’s MSB mask because doing so is a well-known way to improve flexibility and add control to the system. Using masks is a commonly used way to indicate which elements are to be included and excluded from vector operations. See Thantry, ¶ [0056].

Regarding claim 14, Guz, as modified discloses the elements of claim 11, as discussed above. Guz does not explicitly disclose wherein the sensing circuitry is configured to determine a most significant bit of each of the number of elements.
However, in the same field of endeavor (e.g., bit comparison) Thantry discloses:
wherein the sensing circuitry is configured to determine a most significant bit of each of the number of elements (Thantry discloses, at ¶ [0061], an MSB mask that has only the MSB set in each lane.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guz’s mechanism for counting bits to include Thantry’s MSB mask because doing so is a well-known way to improve flexibility and add control to the system. Using masks is a commonly used way to indicate which elements are to be included and excluded from vector operations. See Thantry, ¶ [0056].

Regarding claim 15, Guz, as modified discloses the elements of claim 11, as discussed above. Guz does not explicitly disclose wherein the sensing circuitry is configured to store elements representing a most significant bit of each of the number of elements as an elemental mask.
However, in the same field of endeavor (e.g., bit comparison) Thantry discloses:
wherein the sensing circuitry is configured to store elements representing a most significant bit of each of the number of elements as an elemental mask (Thantry discloses, at ¶ [0061], an MSB mask that has only the MSB set in each lane.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guz’s mechanism for counting bits to include Thantry’s MSB mask because doing so is a well-known way to improve flexibility and add control to the system. Using masks is a commonly used way to indicate which elements are to be included and excluded from vector operations. See Thantry, ¶ [0056].

Allowable Subject Matter
Claims 5, 6, and 20 are allowable over the prior art. The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, fails to disclose or render obvious, “performing a half add operation of a first portion and a second portion of the pattern mask” in combination with and in the context of the remaining limitations of the claims.

Response to Arguments
On pages 13-14 of the response filed September 28, 2022 (“response”), the Applicant argues, “Applicant has amended independent claims 1, 7, and 11 to include elements and limitations not present in the claims of U.S. Patent No. 10,896,042 and U.S. Patent No. 10,146,537. Applicant submits that claim 1, as amended, as well as claims 2-20 are patentably distinct from the claims of U.S. Patent No. 10,896,042 and U.S. Patent No. 10,146,537.” 
Though fully considered, the Examiner respectfully disagrees. As noted above, the claims in the reference patents include the majority of the limitations in the amended claims of the instant application. While the claims of the reference claims do not explicitly recite determining a vector width for each iteration, that feature is taught by Guz. The claims in the instant application are therefore rejected as being obvious over the reference claims as modified by the teachings of Guz. 

On pages 14-17 of the response the Applicant argues that the cited references do not discloses all elements of the amended claims. 
Though fully considered, the Examiner respectfully disagrees. The Examiner submits that Guz discloses the newly added limitations directed to “determining a reduction vector width for each of the number of comparison iterations and wherein each of the number of comparison iterations compares a number of bits that correspond to the reduction vector width.” Specifically, Guz discloses at ¶ [0027] that the vectors being counted can be various sizes. This implicitly discloses a requirement to determine the size. Guz explicitly discloses doing so, e.g, at ¶ [0054], which discloses selecting a vector size for each iteration. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183